Name: Council Implementing Regulation (EU) 2019/93 of 21 January 2019 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  European construction;  international trade;  international affairs;  civil law
 Date Published: nan

 22.1.2019 EN Official Journal of the European Union L 19/3 COUNCIL IMPLEMENTING REGULATION (EU) 2019/93 of 21 January 2019 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(2) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) Two natural persons designated in Annex XV to Regulation (EU) 2017/1509 are deceased, and their entries should be removed from that Annex. (3) Annex XV to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex XV to Regulation (EU) 2017/1509 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2019. For the Council The President F. MOGHERINI (1) OJ L 224 31.8.2017, p. 1. ANNEX In Regulation (EU) 2017/1509, Annex XV, Part (a), the following entries are removed: 2. CHU Kyu-Chang (D.O.B. 25.11.1928) 4. KIM Yong-chun (D.O.B. 4.3.1935).